Citation Nr: 0904017	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-41 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1979 to 
November 1981 and from December 1981 to November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  In that decision, the veteran was denied 
service connection for a cardiovascular disability.  

In November 2006 and in October 2007, the Board remanded this 
claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In an October 2007 remand, the AOJ (Agency of Original 
Jurisdiction) was instructed to attempt to obtain records 
from several hospitals, specifically: Petoskey Hospital in 
Petoskey, Michigan dated from approximately 1989 to 1993; 
Brunswick Naval Hospital in Brunswick, Maine dated from 1982 
to 1986; and Leesburg Hospital in Leesburg, Florida dated in 
2006.  The AOJ did not update the address of the veteran (his 
current address was written on his June 2007 statement in 
support of claim and the authorizations for consent and 
release).  As a result, the veteran likely did not receive 
any communications sent to him since he sent the June 2007 
authorizations.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:  

1.  With any necessary assistance from the 
veteran, attempt to obtain records from 
Petoskey Hospital in Petoskey, MI from 
approximately 1989 to 1993, Brunswick 
Naval Hospital in Brunswick, ME from 1982 
to 1986, and Leesburg Hospital in 
Leesburg, FL in 2006. All efforts to 
obtain these records should be fully 
documented.  All communications should be 
sent to the veteran's last known address.  

2.  Re-adjudicate the veteran's service 
connection claim.  If the decision remains 
in any way adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

